Citation Nr: 1749259	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss disability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979, from October 2003 to July 2004, and from November 2006 to March 2008.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for PTSD and kidney stones were denied in September 2010.  The Veteran filed a notice of disagreement in October 2010 and a statement of the case was issued in October 2012.  Although the record reflects that the Veteran filed a timely substantive appeal as to these issues in December 2012, they have not been certified to the Board by the Agency of Original Jurisdiction (AOJ).  As the Veteran filed a timely VA Form 9, the Board will waive the issue of certification to the Board and will take jurisdiction over the issues.  See 38 C.F.R. § 19.35 (2017) ("The certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.").

Also in September 2010, service connection for depression was denied and appealed by the Veteran.  In October 2012, the RO awarded service connection for depressive disorder, not otherwise specified.  Consequently, there no longer remains a claim in controversy.

The issue of service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Badge and thus, his in-service stressors are conceded; however, the Veteran has not been diagnosed with PTSD related to his combat stressors. 

2.  Throughout the appeal period, the service-connected hearing loss disability is shown to have been productive of no more than a Level II designation in the right ear that combines with the Level I designation in the non-service connected left ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).

2.  The criteria for the assignment of an initial compensable evaluation for the service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Tables VI -VII (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Board notes additional medical evidence was added to the electronic record after the October 2012 and November 2012 statements of the case were issued; however, remand for issuance of a supplemental statement of the case is not necessary as they were either duplicative of evidence already of record or not pertinent to the matters on appeal.  38 C.F.R. § 19.31.


PTSD

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as psychoses, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under 
§ 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is claiming entitlement to service connection for PTSD.  Specifically, he contends the condition is the result of combat deployments to Afghanistan.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran's DD Form 214 confirms he was field artillery.  Among other ribbons and medals, he was awarded the combat action badge.  The Veteran served in a designated imminent danger pay area.  He served in Afghanistan from November 2007 to January 2008.  Thus, his in-service stressors are conceded.  However, the Veteran has not been diagnosed with PTSD related to his combat deployments by VA psychiatrists or VA examiners in 2010 and 2012.  

Although the Veteran asserts that he has PTSD that is attributable to service, he, as a layperson, is not competent to offer an opinion as to such questions of medical diagnosis or causation as presented in this case.  As there is no medical evidence of a diagnosis of PTSD that can be based on his verifiable in-service stressors, the issue of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


Right Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's right ear hearing loss more closely approximates the criteria for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  In this regard, VA examination in August 2008, contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30

Speech audiometry was 100 percent.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 18, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

Audiology consult in February 2010, contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
45
50
55

Speech audiometry was 94 percent.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 54, resulting in a Level I designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level I designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

VA examination in March 2011, contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
15
20

Speech audiometry was 84 percent.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 33, resulting in a Level II designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level II designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's right hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b) in 2008, 2010, or 2011.    

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The 2011 VA examiner took into account the Martinak criteria.  Notably, the 2011 examiner indicated that the Veteran had difficulty following instructions, hearing at work, following group conversation, hearing in noisy environments, and interference with enjoyment of the television and stereo.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record shows the Veteran has been wearing a hearing aid for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right ear hearing loss disability, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected right ear hearing loss disability varied to such an extent that a compensable evaluation would be warranted.   Fenderson, supra; Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating for his service-connected right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for the service-connected right ear hearing loss disability is denied. 

Service connection for PTSD is denied.


REMAND

Prior to rendering a decision on the merits of the issue of service connection for kidney stones, additional development and adjudication is necessary.  

The Veteran was not provided a VA examination in connection with this issue.  Service treatment records from the Veteran's period of Reserve service note the Veteran had a history of kidney stones in 1989 and 1994.  Imaging studies dated in December 2005, within a year of his discharge from service in July 2004, revealed bilateral nephrolithiasis.  The Veteran was treated for kidney stones again in 2006 and 2011.   Consequently, the Board finds a remand for VA examination is necessary, to determine whether pre-existing kidney stones, if any, were aggravated during service beyond the natural progression of the disease.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (a)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issue on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the electronic record was reviewed.  All indicated tests and studies should be completed.

The examiner should provide an opinion as to whether kidney stones clearly and unmistakably pre-existed active duty service and if so, whether it is at least as likely as not (50 percent or greater probability) they were aggravated beyond the natural progression of the disease during his active duty service.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


